DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 2/17/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):  
 	The added limitation of: “wherein the plurality of holes are each configured with a dripper for receiving liquid extending therethrough the base portion; and the dripper feeds the plant growing medium at variable flow rates and intervals and provides stability for the apparatus to be secured in the plant growing medium; wherein the dripper for use with an irrigation feeding system for dispersing liquid through a plant growing medium, the dripper comprising: an emitter top plug having a top surface and a bottom surface; a nozzle having a first end and a second end, wherein the first end is configured to be affixed to the top surface of the emitter top plug; a variable emitter path section having at least one torturous path to control liquid flow; an emitter bottom plug having at least one hole to discharge liquid therefrom, wherein the emitter top plug and the emitter bottom plug are configured to encase the variable emitter path section; and a longitudinal exterior emitter plunger having an outer surface configured with a plurality of holes for dispersing liquid therethrough, wherein the exterior emitter plunger is configured to attach to the emitter bottom plug” is not disclosed in the original specification for the elected species of figs. 22A,22B. 

	Furthermore, some of these added limitation such as the dripper comprising longitudinal interior emitter plunger with a spiral wrapping or torturous path were mentioned in the non-responsive amendment mailed on 4/16/2019. However, applicant still added these features in the current amendment. It is suggested that applicant review his/her original specification before amending the claims with subject matter that is supported in the specification for the elected species of figs. 22A,22B in order to expedite prosecution.  The examiner will considered this non-responsive as inadvertent; however, if the next amendment, again, contains added limitation that is not supported in the original specification, the examiner will considered it as deliberate, which no time period will be given. 
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Son T Nguyen/           Primary Examiner, Art Unit 3643